Case: 22-50416     Document: 00516558591         Page: 1     Date Filed: 11/28/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 22-50416
                                Summary Calendar                            FILED
                                                                    November 28, 2022
                                                                       Lyle W. Cayce
   United States of America,                                                Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Ruben Hernandez-Correa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:22-CR-18-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Ruben Hernandez-Correa appeals his conviction for illegal reentry
   and his sentence of 30 months of imprisonment and three years of supervised
   release. He argues for the first time on appeal that his sentence exceeds the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50416      Document: 00516558591           Page: 2   Date Filed: 11/28/2022




                                     No. 22-50416


   statutory maximum because the enhanced penalty provisions of 8 U.S.C.
   § 1326(b) are unconstitutional.
          Hernandez-Correa has filed an unopposed motion for summary
   disposition and a letter brief correctly conceding that this issue is foreclosed
   by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See United States
   v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). He states that he raises the
   issue only to preserve it for possible further review. Because summary
   disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969), Hernandez-Correa’s motion is GRANTED, and the
   district court’s judgment is AFFIRMED.




                                          2